Citation Nr: 1709873	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A September 2009 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating for that disability.  In June 2010, he submitted a claim for TDIU that was denied an October 2010 rating decision which the Veteran did not appeal but instead resubmitted the application in May 2011.  In September 2014, the Board remanded the claim of an increased rating for PTSD to the Agency of Original Jurisdiction (AOJ).  

In an April 2016 Board decision, the Board granted a 70 percent rating for PTSD.  This rating was awarded for the entire period relevant to the appeal, with the exception of the period from March 15, 2011, to April 30, 2011 wherein a temporary total (100 percent) rating is in effect for PTSD (for hospitalization, under 38 C.F.R. § 4.29).  

The Board found in the April 2016 decision that his increased rating claim includes a claim for TDIU, and this claim was added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was remanded to the AOJ.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, a review of the record indicates that the AOJ has not yet issued a rating decision effectuating the 70 percent rating for PTSD granted in the Board's April 2016 decision.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for PTSD, evaluated as 70 percent disabling.

2.  The Veteran is rendered unemployable as the result of service-connected PTSD no earlier than May 17, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected PTSD have been met not prior to May 17, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  In this case, the Veteran's claims for an increased rating and, consequently, TDIU, arise from his disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notice requirements with regard to the claim on appeal is unnecessary.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records and lay statements have been associated with the record.  

The Veteran was afforded VA PTSD examinations in September 2009 and September 2014, with an addendum opinion being issued in May 2016.  The examiners reviewed the Veteran's claims file, examined the Veteran (in 2009 and 2014 only), and provided opinions (2009 and 2016 only).  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

      II.  Analysis

The Veteran served as a U.S. Army combat engineer with service in the Republic of Vietnam from November 1970 to December 1971.  His duties included construction and mine clearing operations in combat areas.  He contends that he is unable to pursue substantially gainful employment because of his service-connected PTSD. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The Veteran, who was a combat engineer with a year-long tour of duty in Vietnam, filed his claim for compensation benefits for PTSD in February 2009.  The claim for increased initial rating stems from this initial application.  The increased rating claim has been recognized by the Board to include a claim for TDIU, and he filed formal claims for TDIU in June 2010 and May 2011.  He has consistently asserted that he became unable to work due to PTSD in August 2009.  See June 2010 and May 2011 VA form 21-8940 claims for TDIU that list August 30, 2009, as the last date of employment.  That was the month he ended his self-employment painting and remodeling business, which he had operated since 1979.  He has consistently reported that he started this business because he could not deal with other people, particularly supervisors, in a work-like setting due to PTSD, and he needed to work alone.  He has stated that he did not know he had PTSD for many years, but he did know that he could not work with people even though he was not lazy.  He reported that his PTSD symptoms became too severe even for the limited interaction required in this job and he had to cease self-employment August 30, 2009.  See June 2016 argument from the Veteran.  

The Veteran is in receipt of service connection for PTSD rated at 70 percent throughout the appeal period and therefore meets the schedular criteria for TDIU.

Furthermore, the record is in relative equipoise as to whether the multiple manifestations of his service-connected PTSD combine to render him unable to secure or follow a substantially gainful occupation not prior to May 17, 2010.  As noted, the Veteran has consistently described difficulty getting along with others, with particular trouble in an occupational setting.  The treatment and examination record dated not prior to May 17, 2010, are consistent with this assertion, with VA treatment records showing continuous prescribed medications for symptoms of PTSD.  

Of note, treatment records from R.K.F., L.C.S.W., a licensed clinical social worker contracted by the local Vet Center, dated from April 2009 through October 2014 show steady treatment.  Psychosocial updates are replete with reference to severe occupational difficulties due to PTSD.  Mr. F. observed in the initial evaluation that the Veteran, "worked for himself because his anger and inability to deal with conflict have always caused problems with his bosses.  He has tried to block out his Vietnam experience and his reaction to it with little success.  He is almost totally socially isolated.  He has been and is depressed.  He has had passive thoughts of suicide without plan or intent.  All aspects of his life are affected by is PTSD."  At this time, and again in December 2009, Mr. F.'s diagnostic impression included that the Veteran had occupational problems to include anger and conflict with authority figures (bosses).  

In a May 17, 2010, update, Mr. F. observed a definitive increase in occupational debilitation.  He noted that the Veteran's PTSD worsened since December 2009, with depression now reported as constant, family relations as non-existent and panic attacks daily.  Concentration was worse and he found it hard to carry on a fluent conversation at times.  He was now easily frustrated, his ability to handle stress was almost non-existent and he worried about his Vietnam experiences and the future.  The diagnostic impression included occupational problems-unable to work due to severe emotional problems.  In March 2013, Mr. F. noted that the Veteran's life "...is seriously affected in all areas-personal, occupational and social.  His condition is chronic, and I do not see him being able to return to work at any time in the future."

In the most recent update, dated in October 2014, Mr. F. states as follows:

[The Veteran] has been in treatment with me for Posttraumatic Stress Disorder (PTSD) since 2009. [His] issues and symptoms have worsened over the last two to three years to the point where he is unable to work. During the past he has attempted to work but has been unsuccessful, even when trying to work for only two or three hours. He becomes agitated and anxious. His ability to maintain focus of concentration is severely impaired. He has little patience for other people or himself. When he finds he cannot perform in a work environment as he once did, he becomes angry and then depressed. It is my feeling that [the Veteran] is unemployable due his PTSD. 

Turning to the VA examination record, examination report in September 2009 notes that PTSD has caused severe impairment in relationships and especially in his ability to work as he gave up years ago working for anybody else and he is not able to do well at all working by himself in the area of isolation where he lives.  

On the other hand, records of VA outpatient mental health treatment from January to April 2010 show less severe impairment.  A VA psychiatrist on one occasion noted that symptoms of PTSD were in remission although the Veteran continued to experience anxiety regarding his spouse's health and did not "feel up to working."  The Veteran underwent a VA inpatient treatment program for PTSD and depression from March 2011 to April 2011.  In a discharge summary, the attending nurse practitioner noted, "...[Veteran] should not be expected to sustain employment for the foreseeable future and in fact, his employment would be a predictable contributing factor in the worsening of his psychiatric condition." 

Examination in September 2014 notes symptoms to include recurring memories of service and the trauma experienced in Vietnam, an inability to experience positive emotions, hypervigilance, problems concentrating, depressed mood, anxiety, problems with sleep and problems concentrating.  

The Board-ordered addendum opinion report is dated in May 2016.  A clinical psychologist reviewed the record, to include the 2014 examination, and opined as follows:  

In summary, based on the above information, despite the veteran's PTSD symptoms, he was able to work until retirement age of 62. The above listed symptoms were likely to result in reduced reliability and productivity in his occupation; however, he was still able to hold a substantially gainful occupation.

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted not prior to May 17, 2010, because the evidence is evenly balanced for and against the claim as of that date, but not prior thereto.  In reaching this conclusion, the Board notes that there are essentially two divergent critical opinions as to the effects of PTSD on occupational functioning, that of Mr. F., noted first in May 2010, and that of the 2016 VA examiner.  Both of these opinions are competent, credible and are supported by clinical observations and other facts of this case.  Neither is marked by bias or is otherwise inconsistent with the documented record.  The Board finds both of these mental health care providers are competent to opine as to the occupational effects of PTSD.  It notes in particular that Mr. F., while a social worker, has been part of the Veteran's combined PTSD treatment team for many years, and as such his opinion is considered highly relevant and probative.   The Board also considered the observations of the VA inpatient and outpatient clinicians.  

As to the period prior to May 17, 2010, the preponderance of the evidence shows that the Veteran was not unemployable due to PTSD, though he did suffer from severe occupational limitations.  Neither Mr. F. nor any VA examiner opined that he was unemployable prior to May 17, 2010, and the treatment record does not suggest otherwise.  

The Board has considered the Veteran's lay statements and finds them persuasive as to the period not prior to May 17, 2010.  However, as to the period prior to May 17, 2010, they are less probative than the combined weight of the negative medical opinion from the neutral VA examiner in 2016 and the lack of supporting opinion as to unemployability from any other source.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained not prior to May 17, 2010.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted not prior to May 17, 2010.  


ORDER

TDIU is granted not prior to May 17, 2010, subject to the laws governing the award of monetary benefits.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


